DETAILED ACTION
This communication is in respond to applicant’s amendments filed on November 3, 2021. Claims 1-3 and 5-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2011/0218701 A1 to Ric et al. (hereinafter Ric) in view of US PG-PUB No. 2017/0289189 A1 to Bush et al. (hereinafter Bush).
As per claim 1, Ric disclosed a communication system for an aircraft (Ric, Fig. 2), comprising: 

an avionics domain of which a security level is a highest of the communication system (Ric, Fig. 2, Avionic realm 230 and protected domain240 which is behind a robust filter “Filter 2” 270, the combination of Avionic realm 230 and protected domain240 correspond to the claimed avionics domain); 
a communication domain, to which is connected said communication interface, and of which the security level is lower than the security level of the avionics domain (Ric, Fig. 2, On-board information system 220, the On-board information system has lower security level than the avionic realm 230 which is behind a protected domain240); 
a barrier of a first type configured to filter information coming from the communication interface (Ric, Fig. 2, “Filter 1” 255), this first type barrier being an authentication barrier configured to allow said information to pass into the communication domain only if the information corresponds to an authenticated communication (Ric, par 0074, filtering module 255 configured as simple filter such as firewall, the data allowed to pass through the firewall corresponds to authenticated communication); and 
a barrier of a second type arranged to filter information transmitted from the communication domain to the avionics domain (Ric. Fig. 2, “Filter 2” 270), this second type barrier being configured to carry out at least a syntactic filtering of said information transmitted from the communication domain to the avionics domain (Ric, par 0074, “filter 270 must be a robust filter to isolate protected domain 240 from open domain 245 and from commercial realm 235”; further par 0079, “The filtering then consists in verifying this format and/or these characteristics”, and par 0083, “the filtering module comprising a robust filter here has as an 
wherein the avionics domain comprises at least one item of avionics equipment of which an aircraft management function is configured to carry out semantic analysis of information received by said function, this semantic analysis corresponding to acceptance or rejection of said information by said function, depending on values of said information and on a context of the aircraft (Ric, Fig. ref#240; and par 0074, filter 270 as robust filter for isolating protected domain 240 from open domain 245, and par 0100, “This configuration is constructed in such a way that the string of instructions for an application is known a priori. This enables the conversion to verify that the commands that it receives and the string of the associated instructions are in accordance with what the application is supposed to execute. This verification enables the conversion module to reject any unexpected string and thus ensures that dangerous operations cannot be executed”);
Ric differs from the claimed invention in that Ric does not disclose the context of aircraft includes a flight aspect of the aircraft, however, in an analogous art in avionic data management, Bush disclosed analyzing and filtering communication information and determining acceptance or rejection of the information depending on context including a flight aspect of the aircraft (Bush, par 0042, “...it is important to prevent unauthorized data flows on such e-Enabled aviation platforms and filter the information and/or communications based on the context of the system, including the flight phase, location of aircraft, time, and location”, flight phase, location of aircraft, time and location are examples of flight aspect of aircraft); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ric to incorporate the content filtering based on context of 

As per claim 3, Ric-Bush disclosed the communication system according to claim 1, wherein the barrier of the second type is further configured to carry out semantic filtering of the information transmitted from the communication domain to the avionics domain, this semantic filtering corresponding to permitting or preventing a transmission of the information from the communication domain to the avionics domain, depending on authorized ranges of values of said information (Ric, par 0085, and 0095-0100, robust filter (i.e. second type of Barrier) including steps that analyzing the characters of the useful data of the frame, including, determining whether characters of the useful data is between range in ASICII table, and “...verify that the commands that it receives and the string of the associated instructions are in accordance with what the application is supposed to execute. This verification enables the conversion module to reject any unexpected string and thus ensures that dangerous operations cannot be executed”, are examples of semantic filtering).

As per claim 5, Ric-Bush disclosed the communication system according to claim 1, wherein the avionics domain comprises: 
a decision sub-domain connected to the communication domain, the decision sub-domain comprising avionics equipment carrying out functions of strategic management of a flight aspect of the aircraft (Ric, Fig. 2, protected domain 240 correspond to the decision sub-domain; Bush, par 0042, content filtering based on flight related information; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein); and 

wherein the barrier of the second type is arranged such that the information which is transmitted from the communication domain to the avionics domain, and which passes the barrier of the second type, arrives in the decision sub-domain (Ric, Fig. 2, “Filter 2” 270 corresponds to the barrier of the second type; par 0074, “filter 270 must be a robust filter to isolate protected domain 240 from open domain 245 and from commercial realm 235”).

As per claim 6, Ric-Bush disclosed the communication system according to claim 5, wherein the decision sub-domain comprises at least one item of avionics equipment configured to: acquire information received from the communication domain; determine transformed information as a function of the information received from the communication domain; transmit the transformed information to the operational sub-domain (Ric, Fig. 2, “Conversion” 280, and par 0071, “conversion module 280 adapted for converting the data received from filtering module 270 so that they may be used by maintenance application module 275”, converting of data corresponds to the claimed transforming).

As per claim 7, Ric-Bush disclosed the communication system according to claim 6, wherein said at least one item of avionics equipment is configured to acquire all of the information received from the communication domain and intended to be transmitted to the operational sub-domain, in order to determine the information transformed as a function of said information received from the communication domain and to transmit, to the operational sub-domain, the transformed information while excluding all non-transformed information received from the 

As per claim 8, Ric-Bush disclosed the communication system according to claim 5, wherein the item of avionics equipment of which an aircraft management function is configured to carry out said semantic analysis is an item of avionics equipment of the decision sub-domain, and wherein said aircraft management function is configured to transmit, to the operational sub-domain, only information accepted during the semantic analysis (Ric, Fig. ref#240; and par 0074, filter 270 as robust filter for isolating protected domain 240 from open domain 245, and par 0100, “This configuration is constructed in such a way that the string of instructions for an application is known a priori. This enables the conversion to verify that the commands that it receives and the string of the associated instructions are in accordance with what the application is supposed to execute. This verification enables the conversion module to reject any unexpected string and thus ensures that dangerous operations cannot be executed”).

As per claim 9, Ric-Bush disclosed the communication system according to claim 5, wherein the item of avionics equipment of which an aircraft management function is configured to carry out said semantic analysis is an item of avionics equipment of the operational sub-domain, and said aircraft management function is configured such that, when computing operational commands for the aircraft, said aircraft management function does not use the information rejected during 

Claim 13 recites substantially the same limitations as claim 1, in the form of a method implemented by the corresponding system; therefore, it is rejected under the same rationale.

As per claim 14, Ric-Bush disclosed an aircraft comprising a communication system according to claim 1 (Ric, Fig. 1, ref# 100).

Claim 15 recites substantially the same limitations as claims 1 and 5, with a broader scope, therefore, it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as claims 1 and 5-6 with a broader scope, therefore, it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as claims 1, 5-6 and 7, with a broader scope, therefore, it is rejected under the same rationale.



Claim 19 recites substantially the same limitations as claims 1, 5 and 9, therefore, it is rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ric in view of Bush as applied to claim 1 above, and further in view of US PG-PUB No. 2018/0086455 A1 to Burch, V et al. (hereinafter Burch).
As per claim 2, Ric-Bush disclosed the communication system according to claim 1; Ric does not explicitly disclose “a set of communication interfaces with an outside of the aircraft, to which said communication interface belongs, all of the communication interfaces of the set of communication interfaces being connected to the communication domain”, however, in an analogous art in avionic communication system, Burch disclosed a set of communication interfaces with an outside of the aircraft, to which said communication interface belongs, all of the communication interfaces of the set of communication interfaces being connected to the communication domain (Burch, par 0290, “multi-transceiver communication hub interface 2160 includes multiple independent radio-based transceivers...”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ric to incorporate the use of multi-transceiver communication hub interface as disclosed by Burch, such implementation would all the system to support different communication protocols as suggested by Burch (Burch, par 0290);
Ric-Burch further disclosed one or more barriers of the first type, including said barrier of the first type, which are arranged so as to filter the information coming from each of the communication interfaces of the set of communication interfaces, this one or more barriers of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ric in view of Bush as applied to claim 1 above, and further in view of  US PG-PUB No. 2017/0285171 A1 to Ries (hereinafter Ries).
As per claim 10, Ric-Bush disclosed the communication system according to claim 1; Ric does not explicitly disclose an environment domain to which are connected information sources of the aircraft of a radio navigation type, this environment domain being connected to the avionics domain, and wherein the communication system comprises a barrier of the second type arranged to filter the information transmitted from the environment domain to the avionics domain, this barrier of the second type being configured to carry out at least one of syntactic filtering or semantic filtering of said information transmitted from the environment domain to the avionics domain; however, in an analogous art in avionic communication system, Ries disclosed information resources of aircraft of a radio navigation type should be verified (i.e. implementing a barrier to avionic domain) (Ries, par 0003, 0069, authentication of GNSS signals received); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ric to incorporate the concept of verification of information resources of aircraft of a radio navigation type such as GNSS signals as disclosed by Ries, in order to ensure the authenticity of received data as suggested by Ries (Ries, par 0003).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ric in view of Bush as applied to claim 1 above, and further in view of US PG-PUB No. 2009/0133112 A1 to Kauffman et al. (hereinafter Kauffman).
As per claim 11, Ric-Bush disclosed the communication system according to claim 1; Ric does not explicitly disclose a passenger domain, of which the security level is lower than the security level of the communication domain and to which are connected interfaces intended for connecting passenger electronic equipment in a cabin of the aircraft, the passenger domain being connected to the communication domain by a barrier of the first type, this barrier being configured to allow information from the passenger domain to pass into the communication domain only if the information corresponds to an authenticated communication; however, in an analogous art in avionic communication system, Kauffman disclosed a passenger / public domain connecting to communication domain of the aircraft via a barrier (Kauffman, Fig. 1, PUBLIC DOMAIN 108 for passenger devices; par 0051, “The consumer data links 107(1-N) are configured to send passenger data generated in the public domain 108 of the aircraft 103 to the ground systems 300 and to send cabin-crew data generated in the private domain 106 from the private domain 106 of the aircraft 103 to the ground systems 300, while the one-way firewall 210 prevents cabin-crew data and passenger data from entering the closed domain 104”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ric to further incorporate the implementation of passenger / public domain as disclosed by Kauffman, in order to providing communication services without increasing the security risk for the rest of the communication system.

As per claim 12, Ric-Bush-Kauffman disclosed the communication system according to claim 1, further comprising a free domain, to which is connected aircraft equipment carrying out functions that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491